Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 1 of 10 PageID #: 940



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

MONARCH NETWORKING                              §
SOLUTIONS LLC,                                  §
                                                §
                       Plaintiff,               §
                                                §
              v.
                                                           Case No. 2:20-CV-00015-JRG
CISCO SYSTEMS, INC.;
CHARTER COMMUNICATIONS, INC.,

                       Defendants.


                                     DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

       26(a)(1), each party shall disclose to every other party the following information:

       (a)    the correct names of the parties to the lawsuit;

       (b)    the name, address, and telephone number of any potential parties;

       (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

              or defenses (the disclosing party need not marshal all evidence that may be offered

              at trial);

       (d)    the name, address, and telephone number of persons having knowledge of relevant

              facts, a brief statement of each identified person’s connection with the case, and a

              brief, fair summary of the substance of the information known by any such person;
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 2 of 10 PageID #: 941



       (e)     any indemnity and insuring agreements under which any person or entity carrying

               on an insurance business may be liable to satisfy part or all of a judgment entered

               in this action or to indemnify or reimburse for payments made to satisfy the

               judgment;

       (f)     any settlement agreements relevant to the subject matter of this action; and

       (g)     any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

       703 or 705, and:

       (a)     if the witness is one retained or specially employed to provide expert testimony in

               the case or one whose duties as the party’s employee regularly involve giving expert

               testimony, provide the disclosures required by Federal Rule of Civil Procedure

               26(a)(2)(B) and Local Rule CV-26; and

       (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

               Procedure 26(a)(2)(C).

3.     Additional Disclosures. Without awaiting a discovery request, 1 each party will make the

       following disclosures to every other party:

       (a)     provide the disclosures required by the Patent Rules for the Eastern District of

               Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                 i.   If a party claiming patent infringement asserts that a claim element is a

                      software limitation, the party need not comply with P.R. 3-1 for those claim



       1
         The Court anticipates that this disclosure requirement will obviate the need for requests
for production.



                                                -2-
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 3 of 10 PageID #: 942



                     elements until 30 days after source code for each Accused Instrumentality

                     is produced by the opposing party. Thereafter, the party claiming patent

                     infringement shall identify, on an element-by-element basis for each

                     asserted claim, what source code of each Accused Instrumentality allegedly

                     satisfies the software limitations of the asserted claim elements.

               ii.   If a party claiming patent infringement exercises the provisions of

                     Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                     patent infringement may serve, not later than 30 days after receipt of a

                     Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                     amend only those claim elements identified as software limitations by the

                     party claiming patent infringement.

      (b)    produce or permit the inspection of all documents, electronically stored

             information, and tangible things in the possession, custody, or control of the party

             that are relevant to the pleaded claims or defenses involved in this action, except to

             the extent these disclosures are affected by the time limits set forth in the Patent

             Rules for the Eastern District of Texas; and

      (c)    provide a complete computation of any category of damages claimed by any party

             to the action, and produce or permit the inspection of documents or other

             evidentiary material on which such computation is based, including materials

             bearing on the nature and extent of injuries suffered, except that the disclosure of

             the computation of damages may be deferred until the time for Expert Disclosures

             if a party will rely on a damages expert.

4.    Protective Orders. The Court will enter the parties’ Agreed Protective Order.




                                              -3-
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 4 of 10 PageID #: 943



5.      Discovery Limitations. The discovery in this cause is limited to the disclosures described

        in Paragraphs 1-3 together with the following limitations. The following limitations may

        be altered either by agreement of all Parties, or upon order of the Court for good cause

        shown:

     a) Interrogatories: Plaintiff may serve up to 20 common interrogatories on both Defendants

        together, and up to 10 individual interrogatories on each Defendant separately, for a total

        of 40 interrogatories served by Plaintiff. Defendants may collectively serve up to 20

        common interrogatories on Plaintiff, and each Defendant may serve up to 10 individual

        interrogatories on Plaintiff, for a total of 40 interrogatories served on Plaintiff.

     b) Requests for Admissions: Each side shall have 40 requests for admission, allocated in the

        same way as the interrogatories, i.e., 20 common, and 10 individual. These limitations do

        not apply to requests for admission for admissibility of documents; parties may serve

        unlimited requests for admission for authentication of documents. However, the parties

        will work together in good faith to agree on a stipulation as to the authenticity of their own

        documents.

     c) Evidence regarding documents’ authenticity and/or qualification for hearsay exceptions:

        The parties will work together in good faith to agree on a stipulation as to the admissibility

        of documents, including documents obtained from third parties. If any party believes that

        depositions of document custodians or of other qualified persons are needed in order to

        resolve questions of the authenticity of any document or data, or to resolve questions

        relating to the applicability of the “business records” or any other exception to the hearsay

        rule as to any document or data, then such depositions shall be conducted using written

        questions, unless such a method is prohibited by the laws of any relevant jurisdiction.




                                                  -4-
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 5 of 10 PageID #: 944



      There is no limit to the number of depositions that may be noticed for the purposes

      described in this paragraph.

   d) Fact depositions of Party Witnesses: Each side may take 50 hours of testimony under Rule

      30(b)(6) (no more than 40 of which can be taken of one defendant), and 6 depositions (no

      more than 4 of which can be taken of one defendant) under Rule 30(b)(1) (each of which

      shall be limited to 7 hours maximum). If during a 30(b)(6) deposition the party that is

      presenting the witness objects to a question as outside the scope of the 30(b)(6) notice, then

      the witness may answer in his individual capacity without thereby causing the deposition

      to count as one of the 6 Rule 30(b)(1) depositions for purposes of this order. For the

      purposes of this subparagraph, employees of Monarch’s parent, Acacia Research Group

      LLC, count as “Party” witnesses on Monarch’s side.

   e) Fact depositions of Non-Party Witnesses. Each side shall have a total of 60 hours of

      deposition time on the record for depositions of Non-Party fact witnesses. All time spent

      on the record counts toward this limit, including time spent cross-examining a Non-Party

      fact witness noticed by the other side.

   f) Experts: Each side shall have up to 3 non-damages experts, and up to 1 common damages

      expert. To the extent the parties opt to use a defendant-specific damages expert instead of

      a common damages expert, then each party may have its own damages expert. If a Party

      in good faith determines that the Party needs an additional expert for purposes of rebuttal

      in order to respond to an unanticipated expert opinion to which that Party’s previously

      retained experts are unable to respond, then the Party may add up to two rebuttal experts,

      for purposes of rebuttal of the unanticipated expert opinions only.




                                                -5-
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 6 of 10 PageID #: 945



     g) Expert depositions: Each side may depose the other side’s damages expert(s) for up to 7

        hours. Each side may depose the other side’s non-damages experts (i.e. experts who do not

        offer an ultimate opinion on the amount of damages) for a total of up to 14 hours per

        side. If a party is permitted by rule or Court order to serve a supplemental expert report

        after that expert has been deposed in accordance with the previous limitations, the opposing

        party may take a supplemental deposition of that expert for up to 5 hours.

     h) Claim Construction depositions: If a party offers a fact or expert witness declaration in

        support of its claim construction positions, the opposing party may depose that witness for

        up to 7 hours without counting against the time limits expressed in the previous subsections

        of this paragraph.

     i) Any party may later move to modify these limitations for good cause.

6.      Privileged Information.       There is no duty to disclose privileged documents or

        information. However, the parties are directed to meet and confer concerning privileged

        documents or information after the Status Conference. By the deadline set in the Docket

        Control Order, the parties shall exchange privilege logs identifying the documents or

        information and the basis for any disputed claim of privilege in a manner that, without

        revealing information itself privileged or protected, will enable the other parties to assess

        the applicability of the privilege or protection. Any party may move the Court for an order

        compelling the production of any documents or information identified on any other party’s

        privilege log. If such a motion is made, the party asserting privilege shall respond to the

        motion within the time period provided by Local Rule CV-7. The party asserting privilege

        shall then file with the Court within 30 days of the filing of the motion to compel any proof




                                                -6-
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 7 of 10 PageID #: 946



      in the form of declarations or affidavits to support their assertions of privilege, along with

      the documents over which privilege is asserted for in camera inspection.

7.    Signature. The disclosures required by this Order shall be made in writing and signed by

      the party or counsel and shall constitute a certification that, to the best of the signer’s

      knowledge, information and belief, such disclosure is complete and correct as of the time

      it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

      otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

      5. The parties shall promptly file a notice with the Court that the disclosures required under

      this Order have taken place.

8.    Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

      a duty to supplement or correct its disclosures immediately if the party obtains information

      on the basis of which it knows that the information disclosed was either incomplete or

      incorrect when made, or is no longer complete or true.

9.    Discovery Disputes.

      (a)    Except in cases involving claims of privilege, any party entitled to receive

             disclosures (“Requesting Party”) may, after the deadline for making disclosures,

             serve upon a party required to make disclosures (“Responding Party”) a written

             statement, in letter form or otherwise, of any reason why the Requesting Party

             believes that the Responding Party’s disclosures are insufficient. The written

             statement shall list, by category, the items the Requesting Party contends should be

             produced. The parties shall promptly meet and confer. If the parties are unable to

             resolve their dispute, then the Responding Party shall, within 14 days after service

             of the written statement upon it, serve upon the Requesting Party a written




                                              -7-
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 8 of 10 PageID #: 947



            statement, in letter form or otherwise, which identifies (1) the requested items that

            will be disclosed, if any, and (2) the reasons why any requested items will not be

            disclosed. The Requesting Party may thereafter file a motion to compel.

      (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

            pages. Attachments to a discovery related motion, or a response thereto, shall not

            exceed 5 pages. No further briefing is allowed absent a request or order from the

            Court.

      (c)   Prior to filing any discovery related motion, the parties must fully comply with the

            substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

            Within 72 hours of the Court setting any discovery motion for a hearing, each

            party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

            confer in person or by telephone, without the involvement or participation of other

            attorneys, in an effort to resolve the dispute without Court intervention.

      (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

            joint report of no more than two pages. Unless excused by the Court, each party’s

            lead attorney shall attend any discovery motion hearing set by the Court (though

            the lead attorney is not required to argue the motion).

      (e)   Any change to a party’s lead attorney designation must be accomplished by motion

            and order.

      (f)   Counsel are directed to contact the chambers of the undersigned for any “hot-line”

            disputes before contacting the Discovery Hotline provided by Local Rule CV-

            26(e). If the undersigned is not available, the parties shall proceed in accordance

            with Local Rule CV-26(e).




                                            -8-
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 9 of 10 PageID #: 948



10.      No Excuses. A party is not excused from the requirements of this Discovery Order because

         it has not fully completed its investigation of the case, or because it challenges the

         sufficiency of another party’s disclosures, or because another party has not made its

         disclosures. Absent court order to the contrary, a party is not excused from disclosure

         because there are pending motions to dismiss, to remand or to change venue.

11.      Filings. Only upon request from chambers shall counsel submit to the court courtesy

         copies of any filings.

12.      Proposed Stipulations by the Parties Regarding Discovery.

      a) All discovery requests and discovery responses shall be served via electronic mail only.

      b) Third-Party Subpoenas: The parties may serve subpoenas for third-parties to produce

         documents. The parties will serve each other with copies of any third-party subpoenas on

         the same day the subpoena or notice is served on the third-party. The parties will promptly

         serve each other with copies of any documents produced by third-parties pursuant to

         subpoena or otherwise within 5 days of receipt of the documents, or, if the documents are

         received less than 5 days from the date of any deposition of the third-party, within 24 hours

         of receipt.

13.      Standing Orders. The parties and counsel are charged with notice of and are required to

         fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

         website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

         of some such orders may be included expressly within this Discovery Order, while others

         (including the Court’s Standing Order Regarding Protection of Proprietary and/or

         Confidential Information to Be Presented to the Court During Motion and Trial Practice)

         are incorporated herein by reference. All such standing orders shall be binding on the




                                                 -9-
Case 2:20-cv-00015-JRG Document 49-1 Filed 06/01/20 Page 10 of 10 PageID #: 949



       parties and counsel, regardless of whether they are expressly included herein or made a

       part hereof by reference.




                                            - 10 -
